ORDER
PER CURIAM.
On consideration of petitioner’s petition for rehearing/rehearing en banc, respondent’s petition for rehearing/rehearing en banc, the response to petitioner’s petition, and the respondent’s motion to dismiss the petitioner’s petition as untimely filed, it is
ORDERED that the motion to dismiss is denied. It is
FURTHER ORDERED by the merits division * that the petitions for rehearing are denied; and it appearing that the majority of the judges of this court has voted to grant the petitions for rehearing en banc, it is
FURTHER ORDERED that the petitions for rehearing en banc are granted and that the opinion and judgment of November 29, 1985, 501 A.2d 781, are hereby vacated. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before March 27, 1986.